Title: To Thomas Jefferson from Harry Innes, 14 January 1803
From: Innes, Harry
To: Jefferson, Thomas


          
            Sir,
            Kentucky Frankfort Jany. 14th. 1803
          
          The inclosed copy of the proceedings in the suit Robert Morris assee. of Humphry Marshall against George Rogers Clark & myself exhibits a case which in my opinion merits Congressional interference, because being the sole Judge in this District no decision can ever take place so long as the present system of the Judicial Courts of the United States continue & my continuance in Office. 
          This communication should have been long since made if I had not been induced to beleive that the suit so far as it related to me had been discontinued, & this misconception existed until the last Term in November. 
          The cause of making me a party is obvious to those acquainted with the history of the transaction—A discussion of the subject would be improper, I conceive it sufficient to obviate the mischeif to state that the suit exists & to prove it by the inclosed documents. 
          The Constitution making it the duty of the President to see that the laws be duly executed, I have thought it my duty to make this communication to shew that a legal obstruction exists in the administration of Justice, & that the evil may be remedied if you think it an object worthy of attention, of which I have no doubt, such a representation will be made to the present Congress as may induce them to provide for the present case as also to guard against any case of a similar kind in future. 
          Pardon me Sir if this mode of communication be improper, I have been induced to do it for two reasons 1st. from the injunction contained in the Constitution. 2dly. that if a representation was made by you it wou’d be duly considered 
          With considerations of great esteem & respect I am Sir your mo. ob. Servt.
          
            Harry Innes
          
        